Citation Nr: 1715136	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's evaluation for PTSD to 30 percent effective June 29, 2007.  A July 2016 rating decision increased the Veteran's evaluation for PTSD to 50 percent effective June 29, 2007.

In August 2015, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

This case was previously remanded by the Board, in November 2015, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims for an increased rating for PTSD and entitlement to TDIU.  

It appears there may be outstanding treatment records pertinent to the Veteran's claims.  In a January 2008 statement, the Veteran requested that the RO obtain his records from the Vet Center in Tallahassee, Florida as he attended group therapy there every two weeks for treatment for his PTSD.  The claims file contains May 2008 and May 2009 letters from a social worker at the Vet Center in Tallahassee, Florida which note that the Veteran attends group counseling sessions regularly.  However, treatment records from the Vet Center have not been requested and are not contained in the claims file.  These records, along with any additional, pertinent VA or private treatment records should be obtained and associated with the claims file.  

In regard to the Veteran's claim for entitlement to TDIU, more information is needed concerning the Veteran's employment.  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

The claims file contains a February 2015 private psychological evaluation by Dr. Roland in which he opines that the Veteran is not capable of functioning in a gainful, substantial, or sustainable occupation.  However, it appears that the Veteran is currently working part-time.  At the March 2016 VA examination, the Veteran reported that he worked part-time at Behavioral Services as a drug court counselor facilitating group sessions.  He reported that he had difficulty keeping up with his paperwork and he was concerned that he would be let go.  A June 2016 VA treatment record shows the Veteran continued to work part-time.  The Veteran's year to date earnings in December 2015 exceeded the poverty threshold.   The Veteran completed an Application for Increased Compensation Based on Unemployability in December 2015 which indicates he last worked full time in November 2011.  The employer's address was not provided.  The RO sent letters to the Veteran in February 2016 and March 2016 requesting that the Veteran complete an updated VA Form 21-8940, Application for Increased Compensation Based on Unemployability and provide the names and addresses of his former employers.  No response has been received.

On remand, the AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding private and VA treatment records and associate them with the claims file.  This should specifically include all records from the Vet Center in Tallahassee, Florida.   

2.  Request that the Veteran complete a VA Form 21-8940, to include the names and addresses of his former employers.  Also request that the Veteran submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  This should include evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop.  All actions to obtain the requested information should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD and/or the impact of the Veteran's service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  When the development requested has been completed, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the fullest extent, the AOJ should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




